Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1 and 2-10 of T. Hosokawa et al., US 16/493,675 (Mar. 15, 2018) are pending and in condition for allowance.  

Election/Restrictions 

Applicant previously elected of Group (I) (now pending claims 1, 3-4 and 10) without traverse, in the Reply to Restriction Requirement filed on June 10, 2021.  Claims 5-9 to the non-elected invention of Groups (II) and (III) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant elected without traverse, E)-2-cyano-3-(4-((4-methoxyphenyl)(phenyl)amino)phenyl)acrylicacid as a cyanoacrylic acid derivative and triphenylmethylamine as a species of trisubstituted methylamine.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Of the elected invention of Group (I), claims 1, 3-4 and 10 read on the elected species.  The elected species were searched and determined to be free of the art of record.  See, MPEP § 803.02.  In view of the foregoing, and rejoinder below, the provisional election of species requirement is withdrawn.  

Rejoinder

Claim 1 is allowable. Claims 5-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (I)-(III), as set forth in the Office action mailed on April 16, 2021, is hereby withdrawn and claims 5-9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Claim Rejections 35 U.S.C. 112(a) -- New Matter

Rejection of claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claim 10 recitation of:

wherein the cavity rate is a ratio of a number of the molecular cavities in which the guest molecules are not disposed to a sum of a number of the guest molecules and the number of the cavities in which the guest molecules are not disposed

is not supported by the specification as filed is withdrawn for the reasons given in the Examiner Interview Summary Record, dated on April 6, 2022.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 3-4 under 35 U.S.C. § 102(a)1 over A. Yamamoto et al., “Hierarchical Construction of Fluorescent Organic Porous Structures and Guest Responsive Fluorescent Modulation by Ammonium Carboxylates” Division of Organic Crystals Newsletter, No. 29 (2011) (“Yamamoto”) is withdrawn in view of Applicant’s amendments and comment.  

Applicant argues that Yamamoto does not teach that the crystal includes both a guest molecule and molecular cavities in which the guest molecule is not disposed, and that the content of the guest molecules is 1 mol% or less.

This argument is persuasive for the following reasons.  Yamamoto discloses that compounds 1 and 2 were mixed in methanol, and the solvent was removed to give an organic salt, which was recrystallized using various organic solvents.  Yamamoto-Eng at page 5 of 6 [Experiment].  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


This is the same procedure disclosed in the specification to make the claimed complex crystals.  Specification at page 20-21, [0105]-[0106].  

The relevant portion of Yamamoto’s English-langue translation is reproduced below.

Compounds 1 and 2 were mixed in methanol, and the solvent was removed to give an organic salt. This salt was recrystallized using various organic solvents. In this paper, we report the results of our experiments. As a result of recrystallization in various organic solvents, crystals with fluorescence ranging from blue to orange were obtained. As a result of calorimetric analysis and other measurements, all of the crystals except the orange fluorescence crystals were inclusion crystals with the recrystallization solvent as a guest. As a result of powder X-ray diffraction measurement, the structures can be roughly classified into six types, and four of them were clarified by single crystal X-ray structure analysis. All of the crystal structures had supramolecular clusters of carboxylic acids and amines as the core structure, but the accumulation pattern varied greatly depending on the guest species.

Yamamoto-Eng at page 5 of 6 [Experiment].  Yamamoto’s orange fluorescing crystals ([Symbol font/0x6C]= 600 nm) listed under Fig. 2 as “Solid-state emission spectra of inclusion crystals composed of 1 and 2” did not contain a guest molecule but all the other Yamamoto crystals did contain a guest molecule.  Yamamoto-Eng at page 6 of 6 (emphasis added).  Based on the foregoing disclosure, Yamamoto’s fluorescing crystals meet the “supramolecular unit” limitations of claim 1 because: (A) Yamamoto compound 1 meets the claim 1 term “cyanoacrylic acid derivative”; (B) Yamamoto compound 2 meets the claim 1 term “trisubstituted methylamine”; and (C) Yamamoto states that “[a]ll of the crystal structures had supramolecular clusters of carboxylic acids and amines as the core structure”.  However, none of Yamamoto’s crystals meet the claim 1 limitation of:

the complex crystal has, between the supramolecular units adjacent to each other: a guest molecule for which the supramolecular unit is a host; and molecular cavities in each of which the guest molecule for which the supramolecular unit is the host is not disposed, and a content of the guest molecules is 1 mol% or less.  

for the following reasons.  First, Yamamoto’s orange fluorescing crystals do not contain a guest molecule and therefore do not meet the claim 1 limitation of “has, between the supramolecular units adjacent to each other: a guest molecule”.  Second Yamamoto discloses that the other crystals were “were inclusion crystals with the recrystallization solvent as a guest”, and therefore these crystals do not meet the claim 1 limitation of “a content of the guest molecules is 1 mol% or less”.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is Yamamoto as discussed in detail above.  As discussed above, the complex crystals of Yamamoto differ from the claimed complex crystals in that the claimed crystals require the presence of a guest molecule, wherein the content of the guest molecule is 1 mol% or less.  Yamamoto’s crystals differ because they either have no guest molecule (i.e., Yamamoto’s orange fluorescing crystals) or include a guest molecule with no disclosure of whether the “content of the guest molecule is 1 mol% or less”.  One of ordinary skill is not motivated to modify the Yamamoto crystals so as to arrive at the claimed crystals because Neither Yamamoto nor additional prior art provide a substantial utility for Yamamoto’s disclosed crystals.  MPEP §2144.09(VI).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622